COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Benny Vance and Pierre Metzener v. Mark C. Popkowski, Jody M.
                          Popkowski, Tammy Evans and Modern System Concepts Inc.

Appellate case number:    01-15-00897-CV

Trial court case number: 2014-70417

Trial court:              334th District Court of Harris County

        Appellants Berry Vance and Pierre Metzener have neither paid the required fees nor
established indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment of
fees in civil cases unless indigent); TEX. R. APP. P. 20.1 (listing requirements for establishing
indigence); see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041 (listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 15-9158
(Tex. Aug. 28, 2015) (listing fees in court of appeals). Despite notices regarding nonpayment of
the court filing fee, issued on November 10, 2015, and December 16, 2015, appellants have not
paid this fee.

       Accordingly, the Court has directed me to notify appellants that this appeal is subject to
dismissal. See TEX. R. APP. P. 5 (allowing enforcement of rule); TEX. R. APP. P. 42.3 (allowing
involuntary dismissal).

       Appellants must pay the required fees within 10 days of the date of this notice or the
Court may dismiss the appeal. See TEX. R. APP. P. 42.3.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   X Acting individually  Acting for the Court


Date: January 5, 2017